Ross, J.
1. This is not an action to enforce a lien upon real property, but a bill in aid of execution, to set aside two certain conveyances made by the execution debtor, upon the ground that they were fraudulently executed. Therefore, the provision of the present constitution requiring actions for the enforcement of liens upon real estate to be commenced in the county in \yhich such real property is situated, does not apply.
2. There is no specification calling in question the order striking out the answer of Hildreth. Nor did Hildreth move for a new trial. Therefore, no objection which might have been ground for a new trial on his part alone, can be considered.
3. By stipulation of counsel, the answer originally filed was made to stand as the answer to the complaint as amended.
4. We cannot say the court below was not justified in finding that the deeds in question were made in fraud of the plaintiff’s rights.
5. The order striking out the answer of defendant Hildreth is not appealable; the appeal therefrom is therefore dismissed, and the judgment and order refusing a new trial are affirmed.
McKee, J., and McKinstry, J.,. concurred.
Hearing in Bank denied.